DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,537,964 in view of Beyda et al. (U.S. 2005/0125289), hereinafter Beyda.
With respect to Claim 21, 

Instant Application – 17/493,621
Parent Patent – US 9,537,964
21. A system comprising: 
1. A method of managing content site visitor profiles, the method comprising:
A first device comprising a first hardware processor configured to: receive first visitor data from a first tag associated with a first content page,
under control of a hardware processor: receiving first visitor data from a first data collection tag embedded within a first content page,
the first visitor data comprising a cookie-derived visitor identifier associated with a visitor visiting the first content page,
the first visitor data comprising (i) data indicative of user interactions with the first content page, (ii) a cookie-derived visitor identifier associated with a first visitor visiting the first content page, (iii) a first identifier, and (iv) a second identifier different from the first identifier,

the first data collection tag comprising instructions to gather the first visitor data and report the first visitor data to the hardware processor;
identify a first identifier of the visitor from the first visitor data, and add at least some of the first visitor data to a first visitor profile; and
identifying the first identifier and the second identifier from the first visitor data;

generating a first combined identifier from the first identifier and the second identifier;
a second device comprising a second hardware processor configured to:
adding at least some of the first visitor data to a first visitor profile
receive, via a second tag associated with a second content page, user input comprising a second identifier, and
receiving second visitor data from a second data collection tag embedded within a second content page,
transmit, to the first device, second visitor data comprising the cookie-derived visitor identifier and the second identifier, wherein the first hardware processor is further configured to:
the second visitor data comprising (i) data indicative of user interactions with the second content page, (ii) the cookie-derived visitor identifier, (iii) the first identifier, and (iv) a third identifier different from the second identifier, 

the second data collection tag comprising instructions to gather the second visitor data and report the second visitor data to the hardware processor

identifying the first identifier and the third identifier from the second visitor data; 

generating a second combined identifier from the first identifier and the third identifier;
determine that the first identifier and the second identifier are different, and
determining whether the first combined identifier and the second combined identifier are different;
in response to determining that the first identifier and the second identifier are different,
and in response to determining that the first combined identifier and the second combined identifier are different,
add at least some of the second visitor data to a second visitor profile different from the first visitor profile.  
adding at least some of the second visitor data to a second visitor profile different from the first visitor profile.



With respect to Claim 21, Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claims 21 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art. 
With respect to Claim 22, the claim corresponds to Claim 2 of the parent case.
With respect to Claim 24, the prior claim teaches he system of claim 21, however fails to teach wherein determining that the first identifier and the second identifier are different comprises: performing a textual comparison between the first identifier and the second identifier.  
Examiner takes official notice that it is well known in the art to use textual comparisons to determine if an identifier such as a login credential is a match to another identifier as a means of matching or authentication that is commonly used for the purpose.
With respect to Claim 25, the claim readds limitations struck form the independent claim and are therefore not patently distinct from the parent claim.
With respect to Claim 26, Beyda teaches the system of claim 21, the first tag and the second tag are separate instances of a same data collection tag ([0112], the authoritative ID is used to track the users and maintain the profiles, so therefore if the login authoritative ID is the same, the profile will be updated, if it is different, then the profile will be updated for another person).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyda et al. (U.S. 2005/0125289), hereinafter Beyda.
With respect to Claim 21, Beyda teaches a system comprising: 
a first device comprising a first hardware processor configured ([0052], programming processor]) to: 
receive first visitor data from a first tag associated with a first content page, ([0104], cookies collect visitor profile data for a user), the first visitor data comprising a cookie-derived visitor identifier associated with a visitor visiting the first content page ([0104], PRID associated with the visitor which are implemented by a cookie) 
identify a first identifier of the visitor from the first visitor data, and add at least some of the first visitor data to a first visitor profile ([0112], visitor data including a login); 
and a second device comprising a second hardware processor configured to ([0104], user goes home and accesses website): 
receive, via a second tag associated with a second content page, user input comprising a second identifier, and ([0104], PRID is generated again for the visit)
transmit, to the first device, second visitor data comprising the cookie-derived visitor identifier and the second identifier ([0112], the website can use a login to identify the users), 
wherein the first hardware processor is further configured to: determine that the first identifier and the second identifier are different, and in response to determining that the first identifier and the second identifier are different, add at least some of the second visitor data to a second visitor profile different from the first visitor profile ([0112], the authoritative ID is used to track the users and maintain the profiles, so therefore if the login authoritative ID is the same, the profile will be updated, if it is different, then the profile will be updated for another person).

With respect to Claim 22, Beyda teaches the system of claim 21, wherein receiving the user input comprising the second identifier comprises: detecting, via the second tag, a login credential from a login process associated with the second content page ([0112], the website can use a login to identify the users).  

With respect to Claim 25, Beyda teaches the system of claim 21, wherein the second hardware processor is further configured to: transmit, to the first device, the first visitor data ([0112], the website can use a login to identify the users).  

With respect to Claim 26, Beyda teaches the system of claim 21, the first tag and the second tag are separate instances of a same data collection tag ([0112], the authoritative ID is used to track the users and maintain the profiles, so therefore if the login authoritative ID is the same, the profile will be updated, if it is different, then the profile will be updated for another person).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyda et al. (U.S. 2005/0125289), hereinafter Beyda in view of Linszner (U.S. 2014/0282975).
With respect to Claim 23, Beyda teaches the system of claim 22, wherein detecting the login credential comprises: reading the login credential from a document object model (DOM) associated with the second content page.  
Linszner teaches wherein detecting the login credential comprises: reading the login credential from a document object model (DOM) associated with the second content page ([0030], Once the model, generally referred to as DOM, is loaded in memory, the login sequence engine 104 searches the DOM and/or the Javascript events for common elements of the login forms, and deduces which are most likely to provide a valid login sequence, starting with the Password field.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a document model in the system of Beyda as taught by Linzner as it is a data structure which allows for the storage of objects in computers and is a well known manner of doing so.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyda et al. (U.S. 2005/0125289), hereinafter Beyda in view of Official Notice.



With respect to Claim 24, Beyda teaches the system of claim 21, however fails to explicitly teach wherein determining that the first identifier and the second identifier are different comprises: performing a textual comparison between the first identifier and the second identifier.  
Examiner takes official notice that it is well known in the art to use textual comparisons to determine if an identifier such as a login credential is a match to another identifier as a means of matching or authentication that is commonly used for the purpose.

Allowable Subject Matter
Claims 27-40 are allowed.
With respect to Claim 27, the claim is reprinted below:
27. A method comprising: under control of a hardware processor: receiving first visitor data from a first tag associated with a first content page, the first visitor data comprising a cookie-derived visitor identifier associated with a first visitor visiting the first content page; identifying a first identifier of the first visitor from the first visitor data; adding at least some of the first visitor data to a first visitor profile; receiving second visitor data from a second tag associated with a second content page, the second visitor data comprising (i) the cookie- derived visitor identifier and (ii) a second identifier, wherein the second tag received the second identifier from user input provided to the second content page; determining, based at least in part on the first identifier and the second identifier, that the second visitor data is potentially associated with a second visitor different from the first visitor associated with the first visitor data; and in response to determining that the second visitor data is potentially associated with the second visitor different from the first visitor associated with the first visitor data, adding at least some of the second visitor data to a second visitor profile different from the first visitor profile.  

The prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of independent claim 27. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA NGUYEN/Primary Examiner, Art Unit 2442